EXHIBIT 1 AGREEMENT AS TO JOINT FILING OF SCHEDULE 13D Dated:July 15, 2011 The undersigned acknowledge and agree that the foregoing statement on Schedule 13D is filed on behalf of each of the undersigned and that all subsequent amendments to this statement shall be filed on behalf of each of the undersigned without the necessity of filing additional joint filing agreements.The undersigned acknowledge that each shall be responsible for the timely filing of such amendments, and for the completeness and accuracy of the information concerning it contained therein, but shall not be responsible for the completeness and accuracy of the information concerning the others, except to the extent that it knows or has reason to believe that such information is inaccurate. This Agreement may be executed in counterparts and each of such counterparts taken together shall constitute one and the same instrument. LEUCADIA NATIONAL CORPORATION By: /s/ Joseph A. Orlando Name: Joseph A. Orlando Title: Vice President and Chief Financial Officer PHLCORP HOLDING LLC By: /s/ Joseph A. Orlando Name: Joseph A. Orlando Title: Vice President BALDWIN ENTERPRISES, INC. By: /s/ Joseph A. Orlando Name: Joseph A. Orlando Title: Vice President BEI ARCH LLC By: Baldwin Enterprises, Inc. Its Sole Member By: /s/ Joseph A. Orlando Name: Joseph A. Orlando Title: Vice President BEI-LONGHORN LLC By: BEI Arch LLC Its Sole Member By: Baldwin Enterprises, Inc. Its Sole Member By: /s/ Joseph A. Orlando Name: Joseph A. Orlando Title: Vice President
